Citation Nr: 0920726	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-38 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, L2-3 and L5-S1, claimed as a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.L.C.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in April 2007 and August 
2007 of the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a videoconference hearing in March 2009.  A 
transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified at the March 2009 hearing that while he 
was serving on the USS Saratoga he fell off of a ladder 
during a storm.  He hurt his back and hips and cut himself in 
the fall but did not go to sick bay.  He stated that he 
experienced pain immediately and he could not stand up 
straight after the injury for a week and a half.  The Veteran 
stated that when he straightened, experienced pain.  He 
stated that he experienced back pain after service and he 
sought treatment by a chiropractor.  The service treatment 
records show that at upon the November 1945 discharge 
examination, the Veteran claimed a back injury. 

T.S., M.D., a private orthopedist, wrote in October 2006 that 
he had treated the Veteran two years prior for symptoms of 
lumbar radiculopathy, which had somewhat improved since then.  
A January 2007 MRI report shows degenerative disc disease at 
L2-3 through L5-S1, with associated central canal and neural 
foraminal narrowing.  A January 2007 treatment record by Dr. 
S. indicates that the Veteran reported that the three months 
of physical therapy did not significantly improve his back.  
The Veteran elected to have an epidural injection, which took 
place in February 2007.  Dr. S. noted in April 2007 that the 
Veteran gave a history of a severe fall in 1944 and opined 
that there was a relationship between that fall and the 
Veteran's current back issues.  

In a January 2009 statement, W.H.M. wrote that in 1958, the 
Veteran told him that he had a bad back from the Navy.  The 
Veteran further told Mr. M that he could not walk up a hill 
to the back of his lot because it was a cold day and that on 
cold days his back gave him more problems, and that he had 
moved from Missouri to California because of the climate.  
W.L.C., the Veteran's nephew, wrote in January 2009 that 
before his Naval service, the Veteran was strong.  However, 
when the Veteran visited during leave while in the Navy, he 
was unable to help push an automobile with a flat tire 
because of back pain from falling down a ladder on the ship 
during a storm.

The Veteran testified at the March 2009 hearing that he 
started to go to private chiropractors around 1959.

Dr. S. wrote in March 2009 that a review of the MRI findings 
showed extensive scar tissue involving the lumbar spine and 
extensive multilevel degenerative disease.  Therefore, Dr. S. 
believes that the Veteran's current lumbar spine pathology is 
related to his 1944 injury.

After reviewing the record, the Board believes that a nexus 
examination is needed to secure competent medical evidence as 
to the likelihood that the Veteran's degenerative disc 
disease, L2-3 and L5-S1, claimed as a back injury, is related 
to his active military service.  In McClendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court reviewed the criteria for 
determining when an examination is required by applicable 
regulation and how the Board applies 38 C.F.R. § 3.159(c).  
The three salient benchmarks are: competent evidence of a 
current disability or recurrent symptoms; establishment of an 
in-service event, injury, or disease; and indication that the 
current disability may be associated with an in-service 
event.  See McClendon, supra; 38 C.F.R. § 3.159(c) (2008).   
In the present case, the criteria of McClendon have been met, 
and therefore the Veteran must be scheduled for an 
examination.

As noted above, at the hearing before the Board in March 
2009, the Veteran stated that he sought treatment by a 
chiropractor for his back disability in the 1950's.  The 
RO/AMC should provide any necessary authorizations to the 
Veteran and ask the Veteran to provide identifying 
information about any health care providers who have treated 
him for his back disability after service.  If the Veteran 
provides identifying information and a completed 
authorization, the RO/AMC should request legible copies of 
all pertinent clinical records that have not been previously 
obtained.  VA will make reasonable efforts to obtain relevant 
records from private medical care providers, if the records 
are adequately indentified and if the claimant authorizes the 
release of such records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the Veteran to provide 
identifying information about any health 
care providers who have treated him for 
his back disability after service 
including the chiropractor who treated 
the Veteran in the 1950's.  If the 
Veteran provides identifying information 
and a completed authorization to obtain 
any such records, request legible copies 
of all pertinent clinical records, 
evaluation reports, and medical opinions 
or statements that have not been 
previously obtained.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the degenerative disc 
disease, L2-3 and L5-S1, claimed as a 
back injury.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

All appropriate tests and studies and/or 
consultation(s) should be accomplished.  
The examiner should specifically state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the Veteran's 
degenerative disc disease, L2-3 and L5-S1 
is medically related to his active 
service.  Attention is invited to the 
November 1945 separation examination 
report which indicates that the Veteran 
reported having a back injury.  The 
examiner should provide a rationale for 
all conclusions.

3.  Thereafter, the RO should 
readjudicate the Veteran's claim for 
degenerative disc disease, L2-3 and L5-
S1, claimed as a back injury.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



